IN THE
                   TWELFTH COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                     FOR THE STATE OF TEXAS
                                ____________________________

            Nos.12-14-00036-CR, 12-14-00037-CR & 12-14-00038-CR
                      In Re: Misty McAdams, Contemnor,
                               _____________________________

                                 ORDER OF CONTEMPT

       On February 24, 2014, this Court conducted a hearing on its Order to Appear and Show
Cause issued in the above-styled and numbered causes issued on February 6, 2014. By that
order, Court Reporter Misty McAdams was directed to appear and show cause why she should
not be held in contempt for failing to obey the attached Order of this Court dated January 10,
2014, regarding the filing of the reporter’s record in appellate cause numbers 12-13-00278-CR,
12-13-00279-CR, and 12-13-00280-CR, styled Roderick Creag, Sr. v. The State of Texas.
Following the hearing, this Court makes the following findings and Order:
1.     The underlying cases (trial court cause numbers 12CR-145, 12CR-146, and 12CR-147,
       styled Roderick Creag v. The State of Texas) were tried before the 349th Judicial
       District Court of Houston County, Texas, and sentence in each was pronounced on
       August 23, 2013.
2.     The appeals (appellate cause numbers 12-13-00278-CR, 12-13-00279-CR, and
       12-13-00280-CR, styled Roderick Creag, Sr. v. The State of Texas) were perfected on
       September 3, 2013.
3.     The reporter’s record in each appeal was due to have been filed on or before October 22,
       2013.
4.     On October 24, 2013, this Court extended the time for Reporter Misty McAdams to file
       the reporter’s record to November 21, 2013.
5.     On November 22, 2013, an additional extension was given to December 2, 2013, for
       Reporter Ms. Misty McAdams to file the reporter’s record.
6.     On December 6, 2013, the Court granted Reporter Misty McAdams’s request for an
       extension of time to file the reporter’s record to December 31, 2013.
7.     On January 9, 2014, this Court issued an order setting a final deadline for Reporter Misty
       McAdams to file the reporter’s record in appellate cause numbers 12-13-00278-CR,
       12-13-00279-CR, and 12-13-00280-CR, on or before January 20, 2014.
8.     On January 24, 2014, this Court notified Reporter Misty McAdams that the matter had
       been referred to the court for further action.
9.     On February 7, 2014, this Court issued an Order to Appear and Show Cause to Reporter
       Misty McAdams.
10.    On February 10, 2014, Reporter Misty McAdams filed the reporter’s record in cause
       numbers 12-13-00278-CR, 12-13-00279-CR, and 12-13-00280-CR.
11.    On February 24, 2014, the hearing on this Court’s Order to Appear and Show Cause was
       held, at which Reporter Misty McAdams appeared and waived her right to counsel.


       It is hereby ORDERED that Reporter Misty McAdams is in contempt of this Court for
violating its order, entered on January 10, 2014.
       It is FURTHER ORDERED that after consideration of the testimony presented at the
hearing, no punishment will be assessed.
               WITNESS the Honorable James T. Worthen, Chief Justice of the Court of
Appeals, 12th Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 25th
day of February 2014, A.D.
                                                        CATHY S. LUSK, CLERK
                                                        12th Court of Appeals

                                                        ____________________________
                                                        By: Katrina McClenny, Chief Deputy Clerk